Citation Nr: 1110576	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  06-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased disability rating for residuals of a fracture of the left elbow, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for residuals of an injury to the right hand, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to September 1992.  During that time, and specifically from September 1990 to March 1991, the Veteran served in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, by a July 2006 determination, the RO concluded that new and material evidence sufficient to reopen previously denied claims for service connection for a disability manifested by dizziness and for PTSD had not been received.  Also in that decision, the RO denied the issues of entitlement to disability ratings greater than 10 percent for each of the service-connected residuals of a fracture of the left elbow and the service-connected residuals of an injury to the right hand.

In July 2009, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript of the hearing is of record.

In an October 2009 decision, the Board, in part, remanded the issues of entitlement to service connection for PTSD, entitlement to service connection for a psychiatric disability other than PTSD, and increased disability ratings for residuals of a fracture of the left elbow and an injury to the right hand both evaluated as 10 percent disabling for additional development.

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Evidence of record in the current appeal reflects diagnoses of depression and anxiety in addition to PTSD.  As such, in its October 2009 decision, the Board recharacterized the Veteran's psychiatric claims as listed on the cover page of this decision.

In a January 2011 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD, effective August 2, 2005.  This represented a full grant of benefits on appeal and this issue will not be considered.  However, the RO/AMC never adjudicated the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, as instructed by the October 2009 Board's remand directives.  Therefore, this issue is still before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In addition to his service-connected PTSD, the Veteran has also been diagnosed with depression.

2.  The symptomatology of the Veteran's depression cannot clearly be distinguished from that of his service- connected PTSD.

3.  The Veteran's residuals of a fracture of the left elbow are manifested by pain and range of motion no worse than from 0 to 120 degrees, with consideration of pain.

4.  The Veteran's right (dominant) hand disability does not demonstrate ankylosis and there is no amputation of any digits, wholly or partially


CONCLUSIONS OF LAW

1.  Service connection is warranted for depression, as part of the Veteran's already service-connected PTSD.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Mittleider v. West, 11 Vet. App. 181 (1998).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a fracture of the left elbow are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5206, 5207, 5208, 5213 (2010).

3.  The criteria for a rating in excess of 10 percent for residuals of an injury to the right hand are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5299-5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353- 23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the claim for service connection for a psychiatric disability other than PTSD, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision to grant the claim for service connection for a psychiatric disability other than PTSD, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

Regarding the claims for increased ratings for the service-connected residuals of a fracture of the left elbow and the service-connected residuals of an injury to the right hand, in an April 2008, pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for increased ratings, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2008 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2008 RO rating decision reflects the initial adjudication of the claim after issuance of the April 2008 letter.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the Veteran's May 2008 and March 2010 VA examinations.  Also of record and considered in connection with the appeal is the Veteran's hearing testimony and the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

When this case was most recently before the Board it was remanded in pertinent part for VA examination.  The examination required by the Board's remand was duly performed.  The Board has reviewed the examination report and has determined that the examination substantially complies with the requirements of the Board's remand.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

I.  Service Connection

Laws and Regulations  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual Background and Analysis

In this case, the Board observes that the Veteran's service connection claim is unique in that he is already service- connected for PTSD.  However, the record reflects the Veteran's has had multiple psychiatric diagnoses including the already service-connected PTSD, to include depression and anxiety disorder.

The Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, supra.  In this case, the Veteran has contended that all of his psychiatric symptomatology/impairment is related to his military service.  Moreover, under the VA rating criteria all psychiatric disabilities other than eating disorders are evaluated under the general rating formula detailed at 38 C.F.R. § 4.130.  The Veteran is not seeking service connection for an eating disorder.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court found that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

Therefore, the practical effect of this appellate claim is whether all of the Veteran's current psychiatric impairment is to be recognized as originating from his service-connected disability.  VA adjudicators are precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

As indicated in the Introduction, the Board remanded this case in October 2009 for additional development to include a VA examination regarding the Veteran's PTSD and other psychiatric disabilities.  In accord with the remand directives, the Veteran underwent a new VA psychiatric disorder in December 2010 which concluded that the depression was medically considered a secondary manifestation of the Veteran's PTSD. 

In view of the foregoing, the Board finds that the symptomatology of the Veteran's depression cannot clearly be distinguished from that of his service-connected PTSD.  Therefore, service connection is warranted for an acquired psychiatric disorder other than PTSD.  However, as detailed above, the practical effect of this decision is that all of the Veteran's psychiatric impairment is to be attributable to the already service-connected PTSD.

II.  Increased Ratings

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2010).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2   However, the Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

A.  Evaluation of residuals of a fracture of the left elbow

The Veteran contends that his service-connected left elbow disability is more disabling than currently evaluated.  His claim for an increased disability rating was received in March 2008.

The Veteran's service-connected residuals of a fracture of the left elbow is currently rated as 10 percent disabling under Diagnostic Code 5206 (pertaining to limitation of flexion of the forearm).

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected elbow and forearm disorders, including Diagnostic Code 5205 (ankylosis), Diagnostic Code 5206 (limitation of flexion), Diagnostic Code 5207 (limitation of extension), Diagnostic Code 5208 (forearm flexion limited to 100 degrees and extension to 45 degrees), Diagnostic Code 5209 (elbow, other impairment of Flail joint), Diagnostic Code 5210 (nonunion of radius and ulna, with flail false joint), Diagnostic Code 5211 (impairment of ulna), Diagnostic Code 5212 (impairment of radius), and Diagnostic Code 5213 (impairment of supination and pronation).

Normal range of motion of the elbow is from zero degrees extension to 145 degrees flexion.  See 38 C.F.R. § 4.71a, Plate I.  

Under Diagnostic Code 5206, a 10 percent rating will be assigned for limitation of flexion of the forearm to 100 degrees (major or minor); a 20 percent rating will be assigned for limitation of flexion of the forearm to 90 degrees (major or minor) or for limitation of flexion to 70 degrees for the minor arm; a 30 percent rating will be assigned for limitation of flexion of the forearm to 70 degrees for the major arm or 55 degrees for the minor arm; a 40 percent rating will be assigned for limitation of flexion of the forearm to 55 degrees for the major arm or 45 degrees for the minor arm; and a 50 percent rating will be assigned for limitation of flexion of the forearm to 45 degrees for the major arm.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, a 10 percent rating will be assigned for limitation of extension of the forearm to 45 or 60 degrees (major or minor); a 20 percent rating will be assigned for limitation of extension of the forearm to 75 degrees (major or minor) or for limitation of extension to 90 degrees for the minor arm; a 30 percent rating will be assigned for limitation of extension of the forearm to 90 degrees for the major arm or 100 degrees for the minor arm; a 40 percent rating will be assigned for limitation of extension of the forearm to 100 degrees for the major arm or 110 degrees for the minor arm; and a 50 percent rating will be assigned for limitation of extension of the forearm to 110 degrees for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

The Veteran underwent a VA examination in May 2008. It was noted that he was right hand dominant.  He reported pain in his elbow that was 7 out of 10 at rest and a 10 out 10 with activity.  It was aggravated by lifting over 15 pounds and by range of motion.  He took Naproxen twice a day which did not help.  On examination, there was periarticular thickening about the left elbow.  There was tenderness both medially and laterally.  The range of motion on the left elbow was 15 to 135 degrees which produced moderate to severe subjective pain.  Pronation was 80 degrees.  Supination was 75 degrees which produced pain.  The diagnosis was a fracture of the left elbow in 1991 with treatment and residual pain in the left elbow, decreased range of motion and moderate disability with progression.  The examiner noted that the Veteran complained of pain in the left elbow.  He did not use any assistive devices.  He was unemployed.  The effect on his daily activities was that he had decreased range of motion of the left elbow and pain with attempted movement.  The joint was severely painful on motion but there was no additional limitation following repetitive use and no additional limitation during flare ups.

Per the October 2009 remand instructions, the Veteran underwent a VA examination in March 2010.  The Veteran reported continued pain and swelling.  An MRI of the left elbow in July 2009 revealed tendinopathy of the triceps.  There was an ethesis osteophyte formation in the tendons of the triceps muscles.  He was scheduled to have surgery on this area later that month.  He used no assistive devices, was able to drive and able to care of his personal habits.  There were no associated malignancies and he had no flare-ups as the pain was constant.  He had no incoordination.  He did have fatigue and lack of endurance.  He reported that his arm is weak and painful which interfered with his ability to work.  A June 2009 X-ray of the elbow demonstrated calcification in the posterior olecranon.  There was some soft tissue swelling of the region of the olecranon bursa.  There were no additional limitations with flare ups.  On examination, the left elbow was tender on palpitation of the olecranon.  There was no swelling at this time.  He could flex to 120 degrees with mild pain with 0 degrees of extension.  He had 90 degrees of supination and 80 degrees of pronation with mild pain.  He had reasonable grip strength and resistive strength.  With repetitive motion repeated 3 times there was no change in range of motion, coordination, fatigue, endurance or pain level.  The diagnosis was calcification of the triceps tendon, olecran bursitis and chronic pain secondary to bursitis.  The examiner noted that the Veteran did not have ankylosis of the joint.

The Board has reviewed the evidence of record and finds a rating in excess of 10 percent for the left elbow disability is not warranted.  

Under Diagnostic Code 5206, the findings shown on both VA examinations equate to no more than a 10 percent rating for a minor extremity, as the evidence does not demonstrate that flexion of the left (minor) forearm is limited to 90 degrees, or that extension of the left (minor) forearm is limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  

The Board has also considered rating the Veteran's residuals, fracture, left forearm disability using other Diagnostic Codes.  However, the Board finds no relevant Diagnostic Code(s) that would allow for a rating in excess of 10 percent for residuals of a fracture of the left elbow.  Ankylosis is not shown, and thus a higher rating is not warranted under Diagnostic Code 5205.  Diagnostic Code 5208 is not for application because there is not a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5209 is not available because there is no impairment of the flail joint.  Likewise, Diagnostic Codes 5210 through 5212 are not applicable because there is no nonunion or malunion of the radius or ulna.  Finally, Diagnostic Code 5213 is not applicable because there is no limitation of supination or pronation warranting a compensable rating as supination must be limited to 30 degrees or less for award of a compensable rating and pronation must be limited beyond the last quarter of arc to be compensable under Diagnostic Code 5213.

The range of motion findings detailed above do not support the next-higher 20 percent evaluation for either flexion or extension of the left elbow.  However, the Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra. In the present case, the evidence of record reveals numerous complaints of left elbow pain as well as fatigue and weakness.  While left elbow pain, fatigue and weakness are recognized, the objective evidence simply fails to demonstrate that such symptoms have resulted in additional functional limitation comparable to the next-higher 20 percent rating under Diagnostic Codes 5206, 5207, 5208 or 5213.  The Board notes that the March 2010 VA examiner specifically indicated that there were no additional limitations with flare ups and with repetitive motion repeated 3 times and there was no change in range of motion, coordination, fatigue, endurance or pain level.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence offered by the Veteran in the form of his testimony before the Board, his correspondence to VA and his statements to medical personnel.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the Veteran's wife is certainly competent to provide an eyewitness account of a veteran's visible symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).   However, even assigning the Veteran and his wife full competence and credibility in reporting the Veteran's symptoms associated with his left elbow disability, nothing therein shows the disability more closely approximated the disability picture associated with a higher rating.

There is no indication that the criteria for higher rating were met at any distinct period within the course of the period on appeal, so "staged ratings" are not appropriate.  Hart, 21 Vet. App. 505.  

For these reasons, the preponderance of the evidence is against a rating in excess of 10 percent for residuals of a fracture of the left elbow. 

B.  Evaluation of residuals of an injury to the right hand

The Veteran contends that his service-connected right hand disability is more disabling than currently evaluated.  His claim for an increased disability rating was received in March 2008.

The Veteran's service-connected residuals of an injury to the right hand are currently rated as 10 percent disabling under Diagnostic Codes 5299-5229. 

His specific diagnoses are not listed in the Rating Schedule.  Therefore, the RO assigned Diagnostic Code 5299 pursuant to 38 C.F.R. § 4.27 (2010), which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2010).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5229, for limitation of motion of the long finger.  The Board also finds that this is the most appropriate code to rate the Veteran's disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in Diagnostic Code must be specifically explained).

In that regard, 38 C.F.R. § 4.71a, Diagnostic Code 5229, pertaining to limitation of motion of the index finger or of the long finger, provides that a maximum evaluation of 10 percent requires limitation of motion of the index finger or of the long finger of either the major hand or the minor hand with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.

The Veteran underwent a VA examination in May 2008.  The examiner noted that the Veteran was right handed.  The Veteran reported that the grip of his right hand was reduced and that this affected his hand writing which was not as legible as it used to be.  If he wrote for over 5 minutes, his hand cramped on him.  He had normal feeling but would occasionally drop objects.  His grip by his estimate was reduced by 10 percent.  On examination, the right hand thumb metacarpophalangeal flexion was 80 degrees and the interphalangeal was 45 degrees.  The index finger metacarpophalangeal flexion was 40 degrees, the proximal interphalangeal tip was 90 degrees and the distal interphalangeal tip was 45 degrees.  There was tenderness of the metacarpophalangeal joint.  The long finger metacarpophalangeal flexion was 90 degrees, the proximal interphalangeal tip was 90 degrees and the distal interphalangeal tip was 45 degrees.  The ring finger metacarpophalangeal flexion was 90 degrees, the proximal interphalangeal tip was 90 degrees and the distal interphalangeal tip was 45 degrees.   The little finger metacarpophalangeal flexion was 90 degrees, the proximal interphalangeal tip was 90 degrees and the distal interphalangeal tip was 45 degrees.  The grip of the right hand was reduced by 10 percent.  Opponens function of the right hand was intact.  He could make a fist but could not touch the proximal crease of the hand with the index finger by 1cm.  The diagnosis was a fracture of the right index finger with residual decreased range of motion, pain in the finger, decreased strength of the right hand and moderate subjective disability with progression.  The examiner noted that the Veteran did not describe a flare-up of joint disease.  The physical examination showed a defect of the index finger.  The right hand grip strength was reduced by 10 percent but dexterity was essentially normal.  The Veteran could grasp and push and pull normally.  He could twist and probe normally.  His writing was reduced in duration.  The range of motion measured passive and active ranges of motion against gravity and against resistance.  The range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance with repetitive use or during flare-ups.

Per the October 2009 remand instructions, the Veteran underwent a VA examination in March 2010.  The Veteran reported that he continued to have pain in his right hand daily.  The pain was located in the second metacarpal phalangeal joint.  He had occasional swelling.  He used no assistive devices or braces.  He did not drop objects.  He had no flare-ups, no incoordination, excess fatigue or lack of endurance from his hand.  May 2008 X-rays of his right hand were negative.  There was no additional limitation with flare-ups.  The Veteran was not employed but not because of his hand condition.  On examination, there was no swelling and no tenderness on palpitation of the hand, metacarpophalangeal joints or fingers.  He could flex the metacarpophalangeal joints 90 degrees with proximal interphalangeal joints 90 degrees and distal interphalangeal joints with 45 degrees with full extension without pain.  He could touch his fingers to the proximal crease.  He could approximate the thumb to the distal tips of all fingers.  He could write legibly.  He had good pushing and pulling strength.  With repetitive motion there was no change in range of motion, coordination, fatigue, endurance or pain level.  The diagnosis was fracture of the second metacarpal phalangeal joint, fracture of the third metacarpal phalangeal joint and post-injury healing of the second and third metacarpal joints.  There was no ankylosing.

The Board has reviewed the evidence of record and finds a rating in excess of 10 percent for the residuals of an injury to the right hand disability is not warranted.  

Initially, the Board notes that there are no available rating criteria that can possibly warrant a rating higher than 10 percent rating for his right hand disability.  In making this determination, the Board considered all relevant diagnostic codes that might provide the Veteran a rating higher than 10 percent.  At the outset, he is already in receipt of the maximum evaluation available for limitation of motion of his long finger (right third finger) under Diagnostic Code 5229.  There are no other applicable Diagnostic Codes that provide even higher initial ratings for limitation of motion of his right long finger.

The Board also notes that a higher 20 percent rating is potentially available under 38 C.F.R. § 4.71a, Diagnostic Code 5154, for amputation of the long finger of either the major hand or the minor hand with metacarpal resection (more than one-half the bone lost).  But, here, there is simply no evidence of even partial amputation of the right third finger.  

The Board also considers a potentially higher initial rating under the rating criteria for ankylosis of the digits as Diagnostic Code 5223 provides that favorable ankylosis of the index and long, or index and ring, or index and little fingers warrants a 20 percent rating and favorable ankylosis of the thumb and any finger is 30 percent for the major hand.  38 C.F.R. § 4.71a.

However, the Veteran also fails to demonstrate ankylosis of the right third finger, by itself, or in combination with other digits.  Both the May 2008 and March 2010 examination reports found that there is no ankylosis.  So, higher ratings are also not warranted under the rating criteria for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5223 and 5226.

Other potential rating criteria under § 4.71a that might provide a higher rating than 10 percent are clearly inapplicable.  There is no indication anywhere in the medical record of favorable or unfavorable ankylosis of any other digits.  See Butts v. Brown, supra (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  See Diagnostic Codes 5216-5222.

The Board again notes that, in rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra. In the present case, the evidence of record reveals numerous complaints of right hand pain.  While right hand pain and reduced grip strength are recognized, the objective evidence simply fails to demonstrate that such symptoms have resulted in additional functional limitation comparable to the next-higher 20 percent rating.  The Board notes that the March 2010 VA examiner specifically indicated that there were no additional limitations with flare ups and with repetitive motion repeated 3 times there was no change in range of motion, coordination, fatigue, endurance or pain level.  

The Board has considered the lay evidence submitted by the Veteran regarding his right hand disability.  Nothing in that lay evidence shows the disability more closely approximates the criteria for higher rating.  Further, there is no indication that the criteria for higher rating were met at any distinct period within the course of the period on appeal, so "staged ratings" are not appropriate.  Hart, 21 Vet. App. 505.  
 
For these reasons, the preponderance of the evidence is against a rating in excess of 10 percent for residuals of an injury to the right hand. 

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's left elbow and right hand disabilities are appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for Total Disability for Individual Unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  In this case the record shows the Veteran to be unemployed, but the March 2010 VA examiner noted that the Veteran's unemployment was not because of his right hand or left elbow conditions.  Accordingly, the claim on appeal does not present a claim for a TDIU.  


ORDER

Inasmuch as the symptomatology of the Veteran's depression cannot clearly be distinguished from that of his service- connected PTSD, the benefit sought on appeal with respect to his service connection claim is granted.

An increased rating in excess of 10 percent for service-connected residuals of a fracture of the left elbow is denied.

Entitlement to an increased disability rating for residuals of an injury to the right hand, currently evaluated as 10 percent disabling is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


